internal_revenue_service number release date index number --------------------------------------------------------- ------------------------------- -------------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------------- id no ---------- ------------------ telephone number ---------------------- refer reply to cc fip plr-151467-12 date date legend hotel issuer bonds manager date date a b ----------------------------------------------------- ---------------------------------------------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------ ------------------------- ----------------- -------------------- -- ------ dear ------------------ this letter is in response to your request for a ruling that a management_contract as amended to include certain proposed compensation provisions described below will not plr-151467-12 result in private_business_use of the hotel under sec_1_141-3 of the income_tax regulations facts and representations the issuer makes the following representations the issuer issued the bonds in part to finance construction of a new portion of the hotel and renovation of the existing portion of the hotel pursuant to a contract between the manager and the issuer the manager supervises direct controls manages and operates the hotel the original management_contract as required by the terms of the original management_contract the manager and the issuer are currently negotiating an amendment to the compensation provisions of the original management_contract in connection with completing the improvements financed by the bonds as amended the amended management_contract the amended management_contract is expected to become effective on or around date and will remain in effect until date which period will exceed neither percent of the useful_life of the hotel nor years the amended management_contract contains no renewal option within the meaning of section dollar_figure of revproc_97_13 c b under the amended management_contract it is expected that the issuer will pay the manager an annual base fee and upon satisfaction of certain criteria an annual incentive fee the proposed annual base fee is the greater of an amount that would be a periodic fixed fee within the meaning of section dollar_figure of revenue_procedure if it were paid every year or a percent of the hotel’s actual gross_receipts as defined in attachment h to the issuer’s ruling_request for the fiscal_year the base fee the amount of the proposed annual incentive fee is b percent of actual gross_receipts for the fiscal_year which amount the issuer will pay the manager only if the hotel’s achieved revenue per available room revpar is at least a set percentage of the achieved revpar of a group of specific hotels that are comparable to the hotel the incentive fee the term achieved revpar means for any fiscal_year in question the product of the average daily occupancy rate for the hotel or the comparable hotels as applicable multiplied by the average daily room rental rate achieved by the hotel or the comparable hotels as applicable for the fiscal_year law under sec_103 of the internal_revenue_code gross_income does not include interest on any state_or_local_bond sec_103 provides however that sec_103 shall not apply to any private_activity_bond which is not a qualified_bond within the meaning of sec_141 sec_141 provides that the term private_activity_bond means any bond issued as part of an issue which meets the private_business_use_test of sec_141 and the private_security_or_payment_test of sec_141 or meets the private_loan_financing_test of sec_141 sec_141 provides in general that an issue plr-151467-12 meets the private_business_use_test if more than percent of the proceeds of the issue are to be used for any private_business_use sec_141 provides that for purposes of sec_141 the term private_business_use means use directly or indirectly in a trade_or_business carried on by any person other than a governmental_unit for this purpose any activity carried on by a person other than a natural_person is treated as a trade_or_business sec_1_141-3 provides that the private_business_use_test relates to the use of the proceeds of an issue the percent private_business_use_test of sec_141 is met if more than percent of the proceeds of an issue is used in a trade_or_business of a nongovernmental person for this purpose the use of financed property is treated as the direct use of proceeds any activity carried on by a person other than a natural_person is treated as a trade_or_business sec_1_141-3 provides that both actual and beneficial use by a nongovernmental person may be treated as private_business_use in most cases the private_business_use_test is met only if a nongovernmental person has special legal entitlements to use the financed property under an arrangement with the issuer in general a nongovernmental person is treated as a private business user of proceeds and financed property as a result of ownership actual or beneficial use of property pursuant to a lease or a management or incentive payment contract or certain other arrangements such as a take or pay or other output-type contract sec_1_141-3 provides that except as provided in section d a management_contract with respect to financed property may result in private_business_use of that property based on all of the facts and circumstances a management_contract generally results in private_business_use of that property if the contract provides for compensation_for services rendered with compensation based in whole or in part on a share of net profits from the operation of the facility sec_1_141-3 defines a management_contract as a management service or incentive payment contract between a governmental person and a service provider under which the service provider provides services involving all a portion of or any function of a facility for example a contract for the provision of management services for an entire hospital a contract for management services for a specific department of a hospital and an incentive payment contract for physician services to patients of a hospital are each treated as a management_contract revproc_97_13 as modified by revproc_2001_39 2001_2_cb_38 rev_proc sets forth conditions under which a management_contract does not result in private_business_use under sec_141 under sec_5 the management_contract must provide for reasonable_compensation for services rendered with no compensation based in whole or in part on a share of net profits from the operation of the facility reimbursement of the service provider for actual and direct plr-151467-12 expenses paid_by the service provider to unrelated parties is not by itself treated as compensation under sec_5 for purposes of sec_1_141-3 and revproc_97_13 compensation that is based on a a percentage of gross revenues or adjusted gross revenues of a facility or a percentage of expenses from a facility but not both b a capitation fee or c a per-unit fee is generally not considered to be based on a share of net profits under sec_5 for purposes of sec_1_141-3 and revproc_97_13 a productivity reward equal to a stated dollar amount based on increases or decreases in gross revenues or adjusted gross revenues or reductions in total expenses but not both increases in gross revenues or adjusted gross revenues and reductions in total expenses in any annual period during the term of the contract generally does not cause the compensation to be based on a share of net profits under sec_5 in general if the compensation arrangements of a management_contract are materially revised the requirements for compensation arrangements under sec_5 of revproc_97_13 are retested as of the date of the material revision and the management_contract is treated as one that was newly entered into as of the date of the material revision section dollar_figure of revproc_97_13 defines adjusted gross revenue as gross revenues of all or a portion of a facility less allowances for bad_debts and contractual and similar allowances section dollar_figure of revproc_97_13 defines a periodic fixed fee as a stated dollar amount for services rendered for a specified period of time for example a stated dollar amount per month is a periodic fixed fee the stated dollar amount may automatically increase according to a specified objective external standard that is not linked to the output or efficiency of a facility for example the consumer_price_index and similar external indices that track increases in prices in an area or increases in revenues or costs in an industry are objective external standards capitation fees and per-unit fees are not periodic fixed fees section dollar_figure of revproc_97_13 sets forth six permissible arrangements that satisfy the requirements of sec_5 under sec_5 at least percent of the compensation_for services for each annual period during the term of the contract may be based on a periodic fixed fee the term of the contract including all renewal options must not exceed the lesser_of percent of the reasonably expected useful_life of the financed property and years for purposes of sec_5 a fee does not fail to qualify as a periodic fixed fee as a result of a one-time incentive award during the term of the contract under which compensation automatically increases when a gross revenue or expense target but not both is reached if that award is equal to a single stated dollar amount analysis the amended management_contract will not meet the requirements of sec_5 of revproc_97_13 therefore whether it will result in private_business_use of the hotel under plr-151467-12 sec_1_141-3 depends on all of the facts and circumstances in determining whether the facts and circumstances relating to a management_contract indicate private_business_use the factors set forth in revproc_97_13 are useful reference points as contemplated in sec_5 of revproc_97_13 amending the original management_contract to include the base fee and the incentive fee constitutes a material revision so we treat the amended management_contract as one newly entered into as of the date of the material_change for the reasons described below we conclude that the amended management_contract will not result in private_business_use of the hotel the base fee is the greater of an amount that would be a periodic fixed fee if it were paid every year or a percent of the hotel’s actual gross_receipts for the fiscal_year here gross_receipts are gross revenue within the meaning of revproc_97_13 under sec_5 a of revproc_97_13 therefore in a year when it is a percentage of gross_receipts the base fee is not based on a share of net profits in a year when it is a fixed fee the base fee fails to satisfy the requirements of sec_5 of rev_proc only because of the incentive fee the incentive fee however is based exclusively on gross revenues achieved revpar is a trigger based solely on gross revenue from room rentals and the amount_paid is a percentage of gross revenue under sec_5 a of revproc_97_13 such compensation is not considered to be based on a share of net profits furthermore when the incentive fee is combined with either form of the base fee the resulting compensation arrangement is not based on a share of net profits because none of these fees is based on expenses because the base fee and the incentive fee both independently and in combination are not based on a share of net profits we conclude that the amended management_contract will not result in private_business_use of the hotel conclusion we conclude that the amended management_contract as defined herein will not result in private_business_use of the hotel under sec_1_141-3 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-151467-12 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel financial institutions and products s by ______________________________ timothy l jones senior counsel financial institutions products
